Name: Commission Regulation (EEC) No 2388/93 of 27 August 1993 introducing a new countervailing charge on prunes originating in Hungary, and repealing Regulation (EEC) No 2343/93
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 8 . 93 Official Journal of the European Communities No L 218/39 COMMISSION REGULATION (EEC) No 2388/93 of 27 August 1993 introducing a new countervailing charge on prunes originating in Hungary, and repealing Regulation (EEC) No 2343/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas the entry price thus calculated for prunes origi ­ nating in Hungary, results in the fixing of a higher coun ­ tervailing charge than that laid down by Commission Regulation (EEC) No 2343/93 of 23 August 1993 introdu ­ cing a countervailing charge on fresh lemons originating in Hungary (6) ; Whereas, pursuant to Article 26 (2) of Regulation (EEC) No 1035/72, a new countervailing charge should be fixed and Regulation (EEC) No 2343/93 should be repealed ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 f) are used to convert amounts expressed iij third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (8) ; Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,6 below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 1429/93 of 10 June 1993 fixing for the 1993 marketing year the reference prices for prunes (3) fixed the reference price for products of class I, group I at ECU 69,39 per 100 kilo ­ grams net for August 1993 ; Article 1 A countervailing charge of ECU 39,58 per 100 kilograms net is applied to plums (CN codes 0809 40 1 1 and 0809 40 19), other than the following varieties : Altesse simple (common quetsche, Hauszwetschge), Reine-Claude d'Oullins (Oullins Gage), Sveskeblommer, Ruth Gerstetter, Ontario, Wangenheimer (early Wangenheim quetsche), Pershore (Yellow Egg), Mirabelle and Bosnische origina ­ ting in Hungary. Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Article 2 Whereas, in accordance with Article 3 (1 ) of Commission Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 249/93 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets : This Regulation shall enter into force on 28 August 1993. Commission Regulation (EEC) No 2343/93 is hereby repealed. (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 69, 20. 3. 1993, p. 7. (3) OJ No L 140, 11 . 6 . 1993, p. 23 . (4) OJ No L 220, 10 . 8 . 1974, p. 20. O OJ No L 28, 5 . 2 . 1993, p. 45. (6) OJ No L 213, 24. 8 . 1993, p . 12. O OJ No L 387, 31 . 12. 1992, p. 1 . (8) OJ No L 108 , 1 . 5. 1993, p. 106. No L 218/40 Official Journal of the European Communities 28 . 8 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 August 1993 . For the Commission Rene STEICHEN Member of the Commission